Case 1:18-cv-09016-AT Document 5 Filed 10/03/18 Page 1 of 2
           Case 1:18-cv-09016-AT Document 5 Filed 10/03/18 Page 2 of 2


       6.     Requests for adjournment of the initial pretrial conference will be considered only if
made in writing and in accordance with the Court’s Individual Practices (See Rule I.D).

       7.       The parties are advised that the Court requires a pre-motion conference before a
motion is filed (See Rules III.A–C).

        8.      If this case has been settled or otherwise terminated, counsel are required to notify
the Court – before the date of the conference – by calling (212) 805-0292 and must e-mail a
stipulation of discontinuance, voluntary dismissal, or other proof of termination to the Orders and
Judgments Clerk (judgments@nysd.uscourts.gov).

       SO ORDERED.

Dated: October 3, 2018
       New York, New York




                                                    2
